Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered August 29, 1997, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues which can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The record demonstrates that defendant entered a knowing, voluntary and intelligent plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree and was sentenced as a second felony offender in accordance with the negotiated plea agreement. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Crew III, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.